DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nolan Hubbard, Registration Number 62,327 on 1/19/2022.

Listing of Claims:
Claim 1 (currently amended):	A system comprising:
a computing resource (CR) pool that includes a plurality of CR types hosted on a plurality of hosts, wherein the plurality of CR types include CR types that are unavailable on any individual host and are pooled together from multiple hosts, and are routinely updated;
a test repository storing a plurality of test cases (TCs);
a processor configured to execute a testing service to:
compile, from a plurality of test daemons each deployed to a respective virtual machine (VM), a CR manifest of the CR types included in the CR pool;
compile a TC manifest including CR types tested by the plurality of TCs, wherein at least one TC is determined to be mislabeled by parsing source code of the at least one test case to determine whether an application programming interface (API) is invoked for testing allocation of at least one CR type that the TC is labeled for on the respective VM, and each TC of the plurality of TCs determined to be mislabeled is omitted from the TC manifest;
compare the CR types included in the CR manifest with the CR types included in the TC manifest;
generate a test coverage report of tested and untested CR types; and
add a TC to the test repository based on at least one untested CR type included in the test coverage report.

Claim 2 (original):	The system of claim 1, wherein compiling the TC manifest includes determining respective CR types tested by each TC in the plurality of TCs.

Claim 3 (currently amended):	The system of claim 2, wherein the testing service is configured to:
parse a source code of a TC to determine a list of API calls invoked by the TC; and
determine the CR types tested by the TC by comparing the list of API calls invoked by the TC to a master list mapping associations between CR types and API calls.

Claim 4 (original):	The system of claim 3, wherein the testing service identifies that the TC fails to invoke an API call corresponding to a CR type that the TC is labeled for testing, and the testing service is configured to:
generate an alert based on the lack of the API call; and
remove the CR type from the TC manifest in relation to the TC.

Claim 5 (original):	The system of claim 2, wherein the testing service identifies a subset of TCs out of the plurality of TCs that test, in combination, each of the CR types represented in the TC manifest, executes each of the TCs in the subset of TCs, and reports results of executing the subset of TCs.

Claim 6 (original):	The system of claim 1, wherein a CR type is one of a networking resource, a memory resource, a storage resource, a processor resource, and a graphical processor resource.

Claim 7 (original):	The system of claim 1, wherein the plurality of test daemons is deployed to a plurality of endpoints associated with the CR pool.

Claim 8 (original):	The system of claim 1, wherein the plurality of CR types is updated based on an update to a CR pool management system of the CR pool, and the testing service is 

Claim 9 (currently amended): 	The system of claim 1, wherein updating the plurality of CR types includes at least one of adding a new CR type [[and]] or removing an existing CR type.

Claim 10 (original):	The system of claim 9, wherein a plurality of existing CR types are combined into the new CR type.

Claim 11 (original):	The system of claim 9, wherein CRs represented by the existing CR type are recategorized as a plurality of new CR types. 

Claim 12 (currently amended):	A method comprising:
compiling, from a plurality of test daemons each deployed to a respective virtual machine (VM), a computing resource (CR) manifest of CR types included in a CR pool hosted on a plurality of hosts, wherein a plurality of CR types include CR types that are unavailable on any individual host and are pooled together from multiple hosts, and included in the CR pool is routinely updated;
compiling a test case (TC) manifest including CR types tested by a plurality of TCs stored in a test repository, wherein at least one TC is determined to be mislabeled by parsing source code of the at least one test case to determine whether an application programming interface (API) is invoked for testing allocation of at least one CR type that the TC is labeled for on the respective VM, and each TC of the plurality of TCs determined to be mislabeled is omitted from the TC manifest;
comparing the CR types included in the CR manifest with the CR types included in the TC manifest;
generating a test coverage report of tested and untested CR types; and
adding a TC to the test repository based on at least one untested CR type included in the test coverage report.

Claim 13 (currently amended):	A system comprising:

a plurality of test daemons each deployed to a respective virtual machine (VM);
a test repository storing a plurality of test cases (TCs);
a processor configured to execute a testing service to:
compile a TC manifest including CR types tested by the plurality of TCs, wherein at least one TC is determined to be mislabeled by parsing source code of the at least one test case to determine whether an application programming interface (API) is invoked for testing allocation of at least one CR type that the TC is labeled for on the respective VM, and each TC of the plurality of TCs determined to be mislabeled is omitted from the TC manifest;
execute, against the CR pool, a subset of TCs of the plurality of TCs that in combination tests each of the CR types represented in the TC manifest;
record a test result report based on execution results of the subset of TCs;
determine at least one untested CR type of the CR pool that the subset of TCs fails to test; 
generate a test coverage report including the at least one untested CR type; and
add a TC to the test repository that tests the at least one untested CR type.

Claim 14 (original):	The system of claim 13, wherein compiling the TC manifest includes determining respective CR types tested by each TC in the plurality of TCs, and metadata associated with a TC of the plurality of TCs stores at least one CR type tested by the TC.

Claim 15 (currently amended):	The system of claim 14, wherein the testing service is configured to:
parse a source code of a TC to determine a list of API calls invoked by the TC; 
determine the CR types tested by the TC by comparing the list of API calls invoked by the TC to a master list mapping associations between CR types and API calls; and
update metadata associated with the TC after evaluating the source code of the TC.


generate an alert based on the lack of the API call; and
remove the CR type from the TC manifest in relation to the TC.

Claim 17 (original):	The system of claim 13, wherein a CR type is one of a networking resource, a memory resource, a storage resource, a processor resource, and a graphical processor resource.

Claim 18 (currently amended):	The system of claim 13, wherein [[a]] the plurality of test daemons is deployed to a plurality of endpoints associated with the CR pool, and a test daemon of the plurality of test daemons executes a TC of the subset of TCs.

Claim 19 (original):	The system of claim 13, wherein the plurality of CR types is updated based on an update to a CR pool management system of the CR pool, and the testing service is configured to regenerate the test coverage report after based on a CR manifest generated with the updated plurality of CR types.

Claim 20 (original):	The system of claim 13, wherein the test coverage report includes test results from executing the subset of TCs, and the test coverage report is outputted in visual form.

Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
The closest prior arts as cited does not teach or suggest, either solely or in combination, the claimed limitations.

	Hicks et al. (US Patent Application Publication 2020/0242010 A1) discloses fault detection and localization to generate failing test cases, and more particularly, to utilizing combinatorial test design to detect and localize a fault and to generate a regression bucket of failing test cases corresponding to the fault.
	However, the combination of Kinney and Hicks, as well as any other prior art previously cited on the record, does not specifically disclose “a processor configured to execute a testing service to compile, from a plurality of test daemons each deployed to a respective virtual machine (VM), a CR manifest of the CR types included in the CR pool and compile a TC manifest including CR types tested by the plurality of TCs, wherein at least one TC is determined to be mislabeled by parsing source code of the at least one test case to determine whether an API is invoked for testing allocation of at least one CR type the TC is labeled for on the respective VM, and each TC of the plurality of TCs determined to be mislabeled is omitted from the TC manifest, and generate a test coverage report of tested and untested CR types, as recited in claims 1 and 12 and “a processor configured to execute a testing service to compile a TC manifest including CR types tested by the plurality of TCs, wherein at least one TC is determined to be mislabeled by parsing source code of the at least one test case to determine whether an API is invoked for testing allocation of at least one CR type the TC is -4-Appl. No.: 16/268,988 Response to Office Action of September 24, 2021labeled for on the respective VM, and each TC of the plurality of TCs determined to be mislabeled is omitted from the TC manifest and  generate a test coverage report including the at least one untested CR 

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Aithal et al. (US Patent 9,444,717 B1) discloses testing of computing resources in a virtualized computing service environment to discover potential issues and then flagging the issues for review or correction.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENECA SMITH whose telephone number is (571)270-1651. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/CHENECA SMITH/Examiner, Art Unit 2192                                                                                                                                                                                                        


/s. sough/SPE, Art Unit 2192